Prospectus Supplement American Century Asset Allocation Portfolios, Inc. LIVESTRONG™ Income Portfolio ■ LIVESTRONG™ 2015 Portfolio LIVESTRONG™ 2020 Portfolio ■ LIVESTRONG™ 2025 Portfolio LIVESTRONG™ 2030 Portfolio ■ LIVESTRONG™ 2035 Portfolio LIVESTRONG™ 2040 Portfolio ■ LIVESTRONG™ 2045 Portfolio LIVESTRONG™ 2050 Portfolio Supplement dated January 14, 2009 ■ Prospectus dated December 1, 2008 American Century Capital Portfolios, Inc. Mid Cap Value Fund Supplement dated January 14, 2009 ■ Prospectus dated August 1, 2008 American Century Government Income Trust Ginnie Mae Fund Supplement dated January 14, 2009 ■ Prospectus dated August 1, 2008 American Century Growth Funds, Inc. Legacy Focused Large Cap Fund ■ Legacy Large Cap Fund ■ Legacy Multi Cap Fund Supplement dated January 14, 2009 ■ Prospectus dated December 1, 2008 American Century Mutual Funds, Inc. Growth Fund ■ VistaSM Fund Supplement dated January 14, 2009 ■ Prospectuses dated March 1, 2008 American Century Quantitative Equity Funds, Inc. Small Company Fund Supplement dated January 14, 2009 ■ Prospectus dated November 1, 2008 Effective March 1, 2009, the funds are modifying applicable policies related to availability of R Class Shares. R Class shares will no longer be available for investment in these types of accounts: SEP IRAs, SIMPLE IRAs or SARSEPs.
